Appellant complains because the trial court failed to charge the jury on the issue of temporary insanity at the time of the commission of the offense herein charged. His attorney did not object to the charge of the court at the time because of such omission, nor request a special charge thereon, and is heard the first time to complain thereof in his amended motion for a new trial, which was filed on June 5, 1937, the trial being had on March 16, 1937. No exceptions were taken to the court's failure to so charge, and it seems to us that such objection comes too late. In our opinion we are doubtful as to whether or not the appellant was entitled to such charge. The testimony relative thereto is set forth in our original opinion, and about all that appellant can complain of is not to have remembered any argument or quarrel with the deceased; he said he was nervous at all times, and that the sudden slamming of a door seemed to upset him and mentally unbalance him. We think this matter was properly disposed of in our original opinion.
Appellant again urges an objection to the action of the court in allowing the witness Hugh Fitzgerald to testify that deceased was crippled and had a peg leg. We feel sure this is a true statement or same would have been controverted, and we can see no serious objection to letting the jury know what kind of a person the deceased was.
The other matters complained of in appellant's motion seem to have been heretofore considered by this court in its original opinion, and appear to us to have been properly disposed of in that opinion.
In our opinion the matters herein complained of have been properly disposed of, and the motion for rehearing is overruled.